Exhibit 4.1 BRYN MAWR BANK CORPORATION As Issuer, and U.S. BANK NATIONAL ASSOCIATION As Trustee INDENTURE Dated as of August 6, 2015 4.75% Subordinated Notes due 2025 TABLE OF CONTENTS Table of Contents Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 101 Definitions. 1 Section 102 Compliance Certificates and Opinions. 9 Section 103 Form of Documents Delivered to Trustee. 9 Section 104 Acts of Holders. 10 Section 105 Required Notices or Demands. 12 Section 106 Language of Notices. 13 Section 107 Incorporation by Reference of Trust Indenture Act; Conflicts. 13 Section 108 Effect of Headings and Table of Contents. 13 Section 109 Successors and Assigns. 13 Section 110 Severability. 13 Section 111 Benefits of Indenture. 14 Section 112 Governing Law. 14 Section 113 Legal Holidays. 14 Section 114 Counterparts; Electronic Transmission. 14 Section 115 Immunity of Certain Persons. 14 Section 116 Waiver of Jury Trial. 15 Section 117 Force Majeure. 15 Section 118 USA Patriot Act. 15 Section 119 No Sinking Fund. 15 Section 120 Rules of Construction. 15 ARTICLE II THE SUBORDINATED NOTES 16 Section 201 Forms Generally. 16 Section 202 Definitive Subordinated Notes. 16 Section 203 Global Subordinated Notes. 16 Section 204 Restricted Subordinated Notes. 17 Section 205 Execution and Authentication. 17 Section 206 Registrar and Paying Agent. 18 Section 207 Registration of Transfer and Exchange 19 Section 208 Exchange Offer. 22 Section 209 Mutilated, Destroyed, Lost and Stolen Subordinated Notes. 23 Section 210 Payment of Interest; Rights to Interest Preserved. 24 Section 211 Persons Deemed Owners. 25 Section 212 Cancellation. 25 Section 213 Computation of Interest. 26 Section 214 CUSIP Numbers. 26 ARTICLE III SATISFACTION AND DISCHARGE OF INDENTURE 26 Section 301 Satisfaction and Discharge. 26 i Section 302 Defeasance and Covenant Defeasance. 27 Section 303 Application of Trust Money. 30 Section 304 Reinstatement. 30 Section 305 Effect on Subordination Provisions. 31 ARTICLE IV REMEDIES 31 Section 401 Events of Default; Acceleration. 31 Section 402 Failure to Make Payments. 32 Section 403 Trustee May File Proofs of Claim. 33 Section 404 Trustee May Enforce Claims Without Possession of Subordinated Notes. 34 Section 405 Application of Money Collected. 34 Section 406 Limitation on Suits. 35 Section 407 Unconditional Right of Holders to Payments. 35 Section 408 Restoration of Rights and Remedies. 35 Section 409 Rights and Remedies Cumulative. 36 Section 410 Delay or Omission Not Waiver. 36 Section 411 Control by Holders. 36 Section 412 Waiver of Past Defaults. 36 Section 413 Undertaking for Costs. 37 ARTICLE V THE TRUSTEE 37 Section 501 Duties of Trustee. 37 Section 502 Certain Rights of Trustee. 38 Section 503 Notice of Defaults. 40 Section 504 Not Responsible for Recitals or Issuance of Subordinated Notes. 40 Section 505 May Hold Subordinated Notes. 40 Section 506 Money Held in Trust. 41 Section 507 Compensation and Reimbursement. 41 Section 508 Corporate Trustee Required; Eligibility. 42 Section 509 Resignation and Removal; Appointment of Successor. 42 Section 510 Acceptance of Appointment by Successor. 43 Section 511 Merger, Conversion, Consolidation or Succession to Business. 44 Section 512 Appointment of Authenticating Agent. 45 Section 513 Preferred Collection of Claims against Company. 46 ARTICLE VI HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY 46 Section 601 Holder Lists. 46 Section 602 Preservation of Information; Communications to Holders. 47 Section 603 Reports by Trustee. 47 Section 604 Reports by Company. 47 ARTICLE VII SUCCESSORS 48 Section 701 Merger, Consolidation or Sale of All or Substantially All Assets. 48 Section 702 Successor Person Substituted for Company. 49 ii ARTICLE VIII SUPPLEMENTAL INDENTURES 50 Section 801 Supplemental Indentures without Consent of Holders. 50 Section 802 Supplemental Indentures with Consent of Holders. 51 Section 803 Execution of Supplemental Indentures. 51 Section 804 Effect of Supplemental Indentures. 52 Section 805 Reference in Subordinated Notes to Supplemental Indentures. 52 Section 806 Effect on Senior Indebtedness. 52 Section 807 Conformity with Trust Indenture Act. 52 ARTICLE IX COVENANTS 52 Section 901 Payment of Principal and Interest. 52 Section 902 Maintenance of Office. 53 Section 903 Money for Subordinated Notes Payments to Be Held in Trust. 53 Section 904 Corporate Existence. 54 Section 905 Maintenance of Properties. 55 Section 906 Waiver of Certain Covenants. 55 Section 907 Company Statement as to Compliance. 55 Section 908 Tier 2 Capital. 55 ARTICLE X REDEMPTION OF SECURITIES 56 Section 1001 Applicability of Article. 56 Section 1002 Election to Redeem; Notice to Trustee. 56 Section 1003 Selection by Trustee of Subordinated Notes to be Redeemed. 56 Section 1004 Notice of Redemption. 57 Section 1005 Deposit of Redemption Price. 58 Section 1006 Subordinated Notes Payable on Redemption Date. 58 Section 1007 Subordinated Notes Redeemed in Part. 59 ARTICLE XI SUBORDINATION OF SECURITIES 59 Section 1101 Agreement to Subordinate. 59 Section 1102 Distribution of Assets. 59 Section 1103 Default With Respect to Senior Indebtedness. 62 Section 1104 No Impairment. 62 Section 1105 Effectuation of Subordination Provisions. 62 Section 1106 Notice to Trustee. 63 Section 1107 Trustee Knowledge of Senior Indebtedness. 63 Section 1108 Senior Indebtedness to Trustee. 63 Section 1109 Subordination Not Applicable to Trustee Compensation. 64 iii CROSS-REFERENCE TABLE Trust Indenture Act Section Indenture Section §310 (a)(1) (a)(2) (a)(5) (b) 508, 509 §311 (a) (b) §312 (a) (b) (c) §313 (a) (b)(2) (c) (d) §314 (a) (a)(4) (c)(1) (c)(2) (e) §315 (a) (b) (c) (d) (e) §316 (a) (last sentence) (a)(1)(A) (a)(1)(B) (b) (c) §317 (a)(1) (a)(2) (b) §318 (a) (b) (c) Note: This Cross-Reference table will not, for any purpose, be deemed part of this Indenture. iv This INDENTURE dated as of August 6, 2015 is between Bryn Mawr Bank Corporation, a Pennsylvania corporation (the “Company”), and U.S. Bank National Association, a national banking association duly organized and existing under the laws of the United States of America, as trustee (the “Trustee”). RECITALS WHEREAS, the Company has duly authorized the execution and delivery of this Indenture to provide for an issue of $30 million in aggregate principal amount of 4.75% Subordinated Notes due 2025, subject to the terms and conditions set forth in this Indenture. NOW, THEREFORE, in order to declare the terms and conditions upon which the Subordinated Notes are authenticated, issued and delivered, and in consideration of the premises, and of the purchase and acceptance of the Subordinated Notes by the Holders thereof, the Company and the Trustee agree as follows for the benefit of each other and for the benefit of the respective Holders from time to time of the Subordinated Notes. ARTICLE I
